Name: 92/468/EEC: Commission Decision of 2 September 1992 amending Decision 89/599/EEC approving derogations provided for by Greece, Italy and Portugal from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek, Italian and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  Europe
 Date Published: 1992-09-10

 Avis juridique important|31992D046892/468/EEC: Commission Decision of 2 September 1992 amending Decision 89/599/EEC approving derogations provided for by Greece, Italy and Portugal from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek, Italian and Portuguese texts are authentic) Official Journal L 264 , 10/09/1992 P. 0025 - 0026COMMISSION DECISION of 2 September 1992 amending Decision 89/599/EEC approving derogations provided for by Greece, Italy and Portugal from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the texts in Greek, Italian and Portuguese are authentic) (92/468/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 92/10/EEC (2), and in particular Article 14 (2) thereof, Whereas, pursuant to Directive 77/93/EEC, potato tubers originating in the American continent may not, in principle, be brought into the Community unless their faculty of germination has been suppressed, in view of the risk of the introduction of potato spindle tuber viroid, and unless - if they originate in a country where Corynebacterium sepedonicum is known to occur - provisions recognized as equivalent to the Community provisions on combating this harmful organism have been complied with in the country of origin; Whereas, nevertheless, Article 14 (1) (c) (iii) of Directive 77/93/EEC permits Member States to provide for derogations with regard to the rule relating to the suppression of the faculty of germination, provided that there is no risk of harmful organisms spreading; whereas these derogations are subject to approval, under certain conditions, in accordance with Article 14 (2) and must also comply with the conditions laid down in Annex IV, part A (24); Whereas in Greece, Italy and Portugal the growing of potatoes of certain North American varieties has been an established practice; whereas part of the supply of seed potatoes of these varieties has been ensured by imports from Canada; Whereas, by Decisions 86/120/EEC (3), 87/154/EEC (4), as amended by Decision 87/311/EEC (5), 88/176/EEC (6), as amended by Decision 88/496/EEC (7), 89/32/EEC (8), and 89/599/EEC (9), as amended by Decision 91/592/EEC (10), the Commission approved derogations based on the concept of 'areal freedom', subject to certain technical conditions to prevent the risk of harmful organisms spreading; whereas that approval expired on 31 March 1992; whereas the Commission also provided that those derogations would provide for the opportunity to seek confirmation of the proper functioning of the concept of 'areal freedom'; Whereas Greece, Italy and Portugal have stated that they intend to provide for derogations for the next seed-potato marketing season; Whereas it is known that Canada is still not free from potato spindle tuber viroid or from Corynebacterium sepedonicum; Whereas Canada has further developed its programme to eradicate these harmful organisms in the provinces of New Brunswick and Prince Edward Island; whereas there are good reasons to believe that the programme to eradicate potato spindle tuber viroid has become fully effective in those provinces, and that the programme to eradicate Corynebacterium sepedonicum has become fully effective in certain areas of these provinces; whereas there have been no findings of the disease on samples drawn from seed potatoes imported pursuant to Decision 91/592/EEC; whereas it has not been established that there are sufficient elements which would militate against the proper functioning of the aforementioned concept of 'areal freedom' and therefore against the recognition of the provisions implemented there as equivalent to the Community provisions on combating Corynebacterium sepedonicum; Whereas it can therefore be established that there is no risk of the harmful organisms in question spreading, provided that the seed potatoes originate in areas declared, on scientific evidence, free from both potato spindle tuber viroid and from Corynebacterium sepedonicum, and that certain improved special technical conditions are complied with; whereas the Commission will ensure that Canada makes all technical information available which is necessary to monitor the functioning of the protective measures required under the aforementioned technical conditions and to assess the functioning of the aforementioned concept of 'areal freedom'; Whereas, therefore, the derogations provided for by Greece, Italy and Portugal should be approved for the next seed-potato marketing season, provided that they include the aforementioned conditions and without prejudice to Council Directive 66/403/EEC (11), as last amended by Directive 92/17/EEC (12), and to Council Directive 70/457/EEC (13), as last amended by Directive 90/654/EEC (14); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 89/599/EEC is hereby amended as follows: 1. In Article 1 (2) (f), '15 April 1992' is replaced by '15 January 1993'. 2. In Article 2, '1 June 1992' is replaced by '1 March 1993'. 3. In Article 3, '1 November 1991 until 31 March 1992' is replaced by '1 November 1992 until 31 December 1992 being the last day of entry into the Community'. 4. In Article 3, '31 March 1992' is replaced by '31 December 1992'. Article 2 This Decision is addressed to the Hellenic Republic, to the Italian Republic and to the Portuguese Republic. Done at Brussels, 2 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 70, 17. 3. 1992, p. 27. (3) OJ No L 99, 15. 4. 1986, p. 31. (4) OJ No L 65, 10. 3. 1987, p. 12. (5) OJ No L 159, 19. 6. 1987, p. 19. (6) OJ No L 80, 25. 3. 1988, p. 48. (7) OJ No L 266, 27. 9. 1988, p. 39. (8) OJ No L 15, 19. 1. 1989, p. 21. (9) OJ No L 344, 25. 11. 1989, p. 31. (10) OJ No L 316, 16. 11. 1991, p. 45. (11) OJ No 125, 11. 7. 1966, p. 2320/66. (12) OJ No L 82, 27. 3. 1992, p. 69. (13) OJ No L 225, 12. 10. 1970, p. 1. (14) OJ No L 353, 17. 12. 1990, p. 48.